EXAMINER'S AMENDMENT/COMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of allowance is responsive to the amendment filed 03/07/2022. AS directed by the amendment, claims 1, 2, 4, 5, 7 and 13 have been amended, claim 3 has been cancelled. Thus, claims 1, 2, 4-22 are presently pending, with claims 14-22 being previously withdrawn from further consideration.
The amendment to the specification is hereby acknowledged and will be entered. 
The amendments to the claims noted above and specification are sufficient to overcome the objection to the specification and claims from the previous Office action. Those objections are hereby withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Ibrahim M. Hallaj on September 07, 2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) An ultrasound therapy apparatus comprising: 
an ultrasound therapy array having a plurality of ultrasound transducer elements; and 
a data storage unit configured to store encoded and encrypted data representing at least: 
a unique identification code for said ultrasound therapy apparatus; and 
a parameter for said ultrasound transducer elements, wherein the parameter includes a predetermined center frequency for the ultrasound therapy array as a whole, 
wherein the predetermined center frequency is an array predetermined frequency, and 
the parameter further includes a frequency value representing an element predetermined center frequency for each said ultrasound transducer element.

2. (Currently Cancelled) 
3. (Previously Cancelled)
4. (Currently Amended) The apparatus of claim 1, wherein said element predetermined center frequency is defined for each transducer element individually based at least on respective physical dimensions of each respective transducer element.
5-13 (As previously presented)
14-22 (Currently Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to reasonably disclose or render obvious an ultrasound therapy apparatus comprising inter alia a data storage unit configured to store encoded and encrypted data representing a parameter for said ultrasound transducer elements, wherein the parameter includes a predetermined center frequency for the ultrasound therapy array as a whole, wherein the predetermined center frequency is an array predetermined frequency, and the parameter further includes a frequency value representing an element predetermined center frequency for each said ultrasound transducer element. As such, claim 1 as amended, as taken as a whole is neither anticipated nor rendered obvious by the prior art of record. Claims 4-13 are allowable for the same reason as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1 and 4-13 are allowed and have been renumbered to claims 1-11 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793